 



Exhibit 10.7
Execution Version
REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 3, 2008, among Westwood One, Inc., a Delaware corporation (the
“Company”), and Gores Radio Holdings, LLC (together with its designees that are
affiliates of The Gores Group, LLC, the “Purchasers").
WHEREAS, the parties have agreed to enter into this Agreement in connection
with, and as a condition to the Closing under the Purchase Agreement, dated as
of February 25, 2008, among the Company and the Purchasers (the “Purchase
Agreement”); and
WHEREAS, pursuant to the Purchase Agreement and concurrently with the execution
of this Agreement, the Purchasers are acquiring from the Company shares of the
Company’s 7.50% Series A Convertible Preferred Stock, par value $0.01 per share,
and warrants to purchase shares of the Company’s common stock, par value $0.01
per share.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement, the Company and the Purchasers agree as follows:
1. Definitions. In addition to the terms defined elsewhere in this Agreement,
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Purchase Agreement, and (b) the following terms have
the meanings indicated:
“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.
“CBS” means CBS Radio Inc.
“CBS Registrable Securities” means the “Registrable Securities” as defined in
the CBS Registration Rights Agreement.
“CBS Registration Rights Agreement” means the Registration Rights Agreement by
and between the Company and CBS substantially in the form set forth as Exhibit D
to the Master Agreement between the Company and CBS contained in the Company’s
Definitive Proxy Statement, dated December 21, 2007.
“Holder” means any holder, from time to time, of Registrable Securities.
“Purchaser Request” means a written request from Holders that in the aggregate
hold a majority of the Registrable Securities outstanding as of the date of such
request.
“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by a Registration Statement, and
all other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference in such Prospectus.

 

 



--------------------------------------------------------------------------------



 



“Registrable Securities” means any Common Stock (including Underlying Shares)
issued or issuable to the Purchasers pursuant to the Transaction Documents,
together with any securities issued or issuable upon any stock split, stock
dividend or other distribution or in connection with a combination of shares,
recapitalization, merger, consolidation or similar event with respect to the
foregoing; provided, however, that Registrable Securities shall not include any
securities a Holder is permitted to sell pursuant to Rule 144 without volume
limitations or any other restrictions.
“Registration Statement” means any registration statement to be filed under the
Exchange Act, that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the Prospectus included therein, all
amendments and supplements to such Registration Statement, including pre- and
post-effective amendments, all exhibits and all material incorporated by
reference in such Registration Statement.
“Rule 144,” “Rule 415,” “Rule 424” and “Rule 461” means Rule 144, Rule 415,
Rule 424 and Rule 461, respectively, promulgated by the Commission pursuant to
the Securities Act, as such Rules may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 of the General Rules and Regulations promulgated under the Securities
Act and that (a) is a “well-known seasoned issuer” under paragraph (1)(i)(A) of
such definition or (b) is a “well-known seasoned issuer” under paragraph
(1)(i)(B) of such definition and is also eligible to register a primary offering
of its securities relying on General Instruction I.B.1 of Form S-3 or Form F-3
under the Securities Act (or any successor instruction or successor form).
2. Shelf Registration.
(a) If at any time the Company shall receive a Purchaser Request under this
Section 2 that the Company file a shelf registration statement under the
Securities Act, then the Company shall, within 10 days of the receipt thereof,
give written notice of such request to all Holders and, subject to Section 4
below, shall prepare and file (as expeditiously as practicable, and in any event
within 60 days of the receipt of the Purchaser Request) with the Commission a
“Shelf” Registration Statement covering the resale of all Registrable Securities
for an offering to be made on a continuous basis pursuant to Rule 415; provided,
however, that the Company shall have no obligation to file a Registration
Statement pursuant to this Section 2 for less than the total amount of
Registrable Securities then held by the Holders if (based on the current market
prices) the remaining Registrable Securities owned by all Holders would not
yield gross proceeds of at least $15,000,000. Such Registration Statement shall
be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form in accordance herewith as the

 

2



--------------------------------------------------------------------------------



 



Holders may consent) and shall contain (except if otherwise directed by the
Holders) the “Plan of Distribution” attached hereto as Annex A. The Company
shall use its reasonable best efforts to cause such Registration Statement to be
declared effective under the Securities Act as promptly as reasonably
practicable after the filing thereof, and in any event within 90 days of the
filing thereof (or 120 days if the Commission has determined to review the
applicable Registration Statement) or if the Company is a Well-Known Seasoned
Issuer at time of receipt of a Purchaser Request, Company shall cause the
Registration Statement to be filed pursuant to an Automatic Shelf Registration
Statement and, subject to Section 4 below, shall use its reasonable best efforts
to keep such Registration Statement continuously effective under the Securities
Act until the earliest of (i) the fifth anniversary of the effective date of the
Registration Statement, (ii) when all Registrable Securities covered by such
Registration Statement have been sold and (iii) the date as of which each Holder
is permitted to sell its Registrable Securities pursuant to Rule 144 without
volume limitations or any other restrictions (the “Effectiveness Period”).
(b) Subject to Section 4, the Company shall be deemed not to have used its
reasonable best efforts to keep the Shelf Registration Statement effective
during the requisite period if it voluntarily takes any action that results in
Holders of Registrable Securities covered thereby not being able to offer and
sell such Registrable Securities during the Effectiveness Period, unless
(i) such action is required by law or the applicable interpretations thereof by
the Commission’s staff or (ii) such action is taken by the Company in good faith
and for valid business reasons (which shall not include avoidance of its
obligations hereunder), provided, that the Company on or prior to 45 days
thereafter complies with the requirements of Section 6(j) to the extent
permitted by law or interpretation by the Commission’s staff.
3. Demand Underwritten Registration.
(a) If at any time the Company shall receive a Purchaser Request that the
Company file a registration statement under the Securities Act or prepare a
prospectus supplement to an effective Shelf Registration Statement filed
pursuant to Section 2 above in order to effect an underwritten offering, then
the Company shall, within 10 days of the receipt thereof, give written notice of
such request to all Holders and, subject to Section 4 below, shall prepare and
file (as expeditiously as reasonably practicable, and in any event within
60 days after the date the Company receives the Purchaser Request) a
Registration Statement with respect to all Registrable Securities that the
Holders request to be registered (which shall be on Form S-3 or other available
form designated by the underwriters) and use its reasonable best efforts to (x)
cause such Registration Statement to become effective and (y) keep such
Registration Statement continuously effective under the Securities Act for a
period of not less than 120 days or such shorter period as is necessary to
complete the distribution of the Registrable Securities covered by such
Registration Statement.
(b) If the Holders intend to distribute the Registrable Securities covered by
their request by means of an underwriting, they shall so advise the Company as a
part of their request made pursuant to this Section 3 and the Company shall
include such information in the written notice referred to in Section 3(a). In
such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided below. A
majority in interest of the Holders of Registrable

 

3



--------------------------------------------------------------------------------



 



Securities participating in the underwriting shall select the managing
underwriter or underwriters in such underwriting subject to the reasonable
approval of the Company. All Holders proposing to distribute their securities
through such underwriting shall, together with the Company as provided in
Section 6(n), enter into an underwriting agreement in customary form with the
underwriter or underwriters so selected for such underwriting by a majority in
interest of such Holders; provided, however, that the Holders (or any of their
assignees) shall not be required by the Company to make any representations,
warranties or indemnities except as they relate to such Holder’s ownership of
shares and authority to enter into the underwriting agreement and to such
Holder’s intended method of distribution, and the liability of such Holder shall
be limited to an amount equal to the net proceeds from the offering received by
such Holder. Notwithstanding any other provision of this Section 3, if the
underwriter advises a Holder that marketing factors require a limitation of the
number of shares to be underwritten, then the Holder shall so advise the Company
and the Company shall so advise all Holders of Registrable Securities that would
otherwise be underwritten pursuant hereto, and the number of shares of
Registrable Securities that may be included in the underwriting shall be
allocated as follows: (i) first, among Holders of Registrable Securities that
have elected to participate in such underwritten offering and CBS to the extent,
but only to the extent, CBS elects to participate in such underwritten offering
pursuant to the CBS Registration Rights Agreement, in proportion (as nearly as
practicable) to the aggregate amount of Registrable Securities held by all such
Holders and the amount of CBS Registrable Securities held by CBS, until such
Holders have included in the underwriting all shares requested by such holders
to be included, and (ii) thereafter, among all other holders of Common Stock, if
any, that have the right and have elected to participate in such underwritten
offering, in proportion (as nearly as practicable) to the amount of shares of
Common Stock owned by such holders. Without the consent of a majority in
interest of the Holders of Registrable Securities participating in a
registration referred to in Section 3(a), no securities other than Registrable
Securities and the CBS Registrable Securities shall be covered by such
registration if the inclusion of such other securities would result in a
reduction of the number of Registrable Securities covered by such registration
or included in any underwriting or if, in the opinion of the managing
underwriter, the inclusion of such other securities would adversely impact the
marketing of such offering.
(c) The Company shall be obligated to effect only four registrations (and only
if such registration would include Registrable Securities with an aggregate
value of at least $15,000,000, calculated using the stated offering price
disclosed on the cover of the final prospectus covering such Registrable
Securities) pursuant to a Purchaser Request under this Section 3 (except as
provided in the next sentence, an offering that is not consummated and an
offering pursuant to Section 2 above shall not be counted for this purpose);
provided, that no more than two Purchaser Requests shall be made in any 12-month
period. The registration of Registrable Securities under this Section 3 shall
not be deemed to have been requested unless such registration becomes effective
(provided that if, within 120 days after it has become effective, the offering
of Registrable Securities pursuant to such registration is interfered with by
any stop order, injunction or other order or requirement of the SEC or other
governmental agency or court, such registration will be deemed not to have
become effective unless 80% of such Registrable Securities have been sold
pursuant to such registration), and if the registration has remained effective
for 120 days without such interference such registration shall be deemed to have
been requested regardless of whether any of the Registrable Securities are
ultimately sold pursuant to such registration. In addition to the foregoing, if
CBS participates in a registration of

 

4



--------------------------------------------------------------------------------



 



Registrable Securities under this Section 3, such registration shall not be
deemed to have been requested unless 80% of the Registrable Securities
originally requested by the Holders to be included in such registration have
been sold pursuant to such registration. The Company may grant piggyback
registration rights with respect to any registration statement demanded pursuant
to this Section 3, provided that any such rights shall be subject to the
priority of Holders’ rights under this Section 3.
4. Postponement; Suspension. If at the time a request for registration is made
pursuant to Section 2 or Section 3, or at any time during the Effectiveness
Period, the Company is in the process of or desires to register securities under
the Securities Act for sale by it or has pending or in process a material
transaction, the disclosure of which would, in the good faith judgment of the
Board of Directors of the Company, materially and adversely affect the Company,
the Company may defer the filing (but not the preparation) of the requested
Registration Statement, or suspend the use of the Shelf Registration Statement,
as the case may be (a) in the case of another registration statement in process,
until the filing or abandonment of such registration statement but in no event
longer than 105 days, and (b) in the case of a material transaction, for up to
105 days (but the Company shall use its reasonable best efforts to resolve the
transaction and file the Registration Statement as soon as practicable);
provided, however, that the Company may not utilize this right more than once in
any 12-month period.
5. Piggy-Back Registrations.
(a) If (but without any obligation to do so) the Company proposes to register
(including for this purpose a registration effected by the Company for
stockholders other than the Holders) any of its stock or other securities under
the Securities Act in connection with the public offering of such securities
solely for cash (other than a registration on Form S-8 (or similar or successor
form) relating solely to the sale of securities to participants in a Company
stock plan or to other compensatory arrangements to the extent includable on
Form S-8 (or similar or successor form), or a registration on Form S-4 (or
similar or successor form)), the Company shall, at such time, promptly give each
Holder written notice of such registration. Upon the written request of each
Holder given within 30 days after mailing of such notice by the Company in
accordance with Section 10(g) below, the Company shall use its reasonable best
efforts to cause to be registered under the Securities Act all of the
Registrable Securities that each such Holder has requested to be registered. The
Company shall have no obligation under this Section 5 to make any offering of
its securities, or to complete an offering of its securities that it proposes to
make. If the registration of which the Company gives notice is for a registered
public offering involving an underwriting, the Company shall so advise the
Holders as a part of the written notice given pursuant to this Section 5(a). All
Holders requesting to distribute their securities through such underwriting
shall, together with the Company as provided in Section 6(n), enter into an
underwriting agreement in customary form with the underwriter or underwriters
for such underwriting; provided, however, that the Holders (or any of their
assignees) shall not be required by the Company to make any representations,
warranties or indemnities except as they relate to such Holder’s ownership of
shares and authority to enter into the underwriting agreement and to such
Holder’s intended method of distribution, and the liability of such Holder shall
be limited to an amount equal to the net proceeds from the offering received by
such Holder.

 

5



--------------------------------------------------------------------------------



 



(b) If the registration under this Section 5 is an underwritten registration on
behalf of holders of securities of the Company other than the Holders, and if
the underwriter advises the Company that marketing factors require a limitation
of the number of shares to be underwritten, the underwriter may limit the number
of Registrable Securities to be included in the registration and underwriting.
The Company shall so advise all Holders of Registrable Securities that would
otherwise be underwritten pursuant hereto. The number of shares, including
Registrable Securities, that may be included in the registration and
underwriting shall be allocated as follows: (i) first, among holders of
securities requesting such registration in proportion (as nearly as practicable)
to the amount of registrable securities held by such holders, (ii) second, among
all of the Holders of Registrable Securities that have elected to participate in
such underwritten offering and CBS, if CBS is not the holder requesting such
registration, to the extent, but only to the extent, CBS elects to participate
in such underwritten offering pursuant to the CBS Registration Rights Agreement,
in proportion (as nearly as practicable) to the amount of Registrable Securities
held by such Holders and the amount of CBS Registrable Securities held by CBS
and (iii) thereafter, among all other holders of Common Stock, if any, that have
the right and have elected to participate in such underwritten offering, in
proportion (as nearly as practicable) to the amount of shares of Common Stock
owned by such holders.
(c) If the registration under this Section 5 is an underwritten registration on
behalf of the Company and if the underwriter advises a Holder that marketing
factors require a limitation of the number of shares to be underwritten, the
underwriter may limit the number of Registrable Securities to be included in the
registration and underwriting. The Holder shall so advise the Company and the
Company shall so advise all Holders of Registrable Securities that would
otherwise be underwritten pursuant hereto. The number of shares, including
Registrable Securities, that may be included in the registration and
underwriting shall be allocated as follows: (i) first, the securities that the
Company proposes to sell, (ii) second, among Holders of Registrable Securities
that have elected to participate in such underwritten offering and CBS to the
extent, but only to the extent, CBS elects to participate in such underwritten
offering pursuant to the CBS Registration Rights Agreement, in proportion (as
nearly as practicable) to the aggregate amount of Registrable Securities held by
all such holders and the amount of CBS Registrable Securities held by CBS, until
such holders have included in the underwriting all shares requested by such
holders to be included, and (iii) thereafter, among all other holders of Common
Stock, if any, that have the right and have elected to participate in such
underwritten offering, in proportion (as nearly as practicable) to the amount of
shares of Common Stock owned by such holders.
(d) Each Holder agrees that if a managing underwriter reasonably determines it
is necessary in order to effect such underwritten public offering, at such
managing underwriter’s request, such Holder will agree not to publicly sell any
shares of Registrable Securities that are not included in an underwritten public
offering described in this Section 5 for a period, not to exceed the lesser of
(a) 120 days and (b) the number of days that the Company, any director or
officer or any other selling stockholder is similarly restricted; provided that
if any such Person is released from its obligations to not publicly sell, then
all Holders shall be released from their obligations under this Section 5(d) to
the same extent.
6. Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

 

6



--------------------------------------------------------------------------------



 



(a) Not less than three Trading Days before the filing of each Registration
Statement or any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall (i) furnish to the Holders and
Purchaser Counsel copies of all such documents proposed to be filed, which
documents (other than those incorporated or deemed to be incorporated by
reference) will be subject to the review of such Holders and Purchaser Counsel,
and (ii) cause its officers and directors, counsel and independent certified
public accountants to respond to such inquiries as shall be necessary to conduct
a reasonable investigation within the meaning of the Securities Act. The Company
shall not file such a Registration Statement or any such Prospectus or any
amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities shall reasonably object.
(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
the Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably practicable, and in any event within 15
Trading Days (or 20 Trading Days in the case of initial comments), to any
comments received from the Commission with respect to any Registration Statement
or any amendment thereto and as promptly as reasonably practicable provide the
Holders and Purchaser Counsel true and complete copies of all correspondence
from and to the Commission relating to a Registration Statement; and (iv) comply
in all material respects with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement during the applicable period in accordance
with the intended methods of disposition by the Holders thereof set forth in the
applicable Registration Statement as so amended or in such Prospectus as so
supplemented.
(c) Notify the Holders of Registrable Securities to be sold and Purchaser
Counsel as promptly as reasonably possible, and (if requested by any such
Person) confirm such notice in writing no later than one Trading Day thereafter,
of any of the following events: (i) the Commission notifies the Company whether
there will be a “review” of any Registration Statement; (ii) the Commission
comments in writing on any Registration Statement (in which case the Company
shall deliver to each Holder a copy of such comments and of all written
responses thereto); (iii) any Registration Statement or any post-effective
amendment is declared effective; (iv) the Commission or any other Federal or
state governmental authority requests any amendment or supplement to a
Registration Statement or Prospectus or requests additional information related
thereto; (v) the Commission issues any stop order suspending the effectiveness
of any Registration Statement or initiates any Proceedings for that purpose;
(vi) the Company receives notice of any suspension of the qualification or
exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any Proceeding for such purpose; or
(vii) the financial statements included in any Registration Statement become
ineligible for inclusion therein or any statement made in any Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference is untrue in any material respect or any
revision to a Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

7



--------------------------------------------------------------------------------



 



(d) Use its reasonable best efforts to avoid the issuance of or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of any
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, as expeditiously as reasonably practicable.
(e) Furnish to each Holder and Purchaser Counsel, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the Commission.
(f) Promptly deliver to each Holder and Purchaser Counsel, without charge, as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. Subject to Section 10(f), the Company hereby consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.
(g) In the time and manner required by each Trading Market, if at all, prepare
and file with such Trading Market an additional shares listing application
covering all of the Registrable Securities; (ii) take all steps necessary to
cause such Registrable Securities to be approved for listing on each Trading
Market as soon as reasonably practicable thereafter; (iii) to the extent
available to the Company, provide to the Holders evidence of such listing; and
(iv) maintain the listing of such Registrable Securities on each such Trading
Market.
(h) Before any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the selling Holders and
Purchaser Counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky Laws of such
jurisdictions within the United States as any Holder requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by a Registration Statement.
(i) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.

 

8



--------------------------------------------------------------------------------



 



(j) Upon the occurrence of any event described in Section 6(c)(iv) through
(vii), as promptly as reasonably possible, prepare a supplement or amendment,
including a post-effective amendment, to such a Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither such Registration Statement nor its
related Prospectus will contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
(k) Cooperate with any due diligence investigation undertaken by the Holders in
connection with the sale of Registrable Securities, including by making
available any documents and information; provided, that the Company will not
deliver or make available to any Holder material, nonpublic information unless
such Holder specifically requests in advance to receive material, nonpublic
information and such Holder executes a nondisclosure agreement reasonably
acceptable to the Company.
(l) If Holders of a majority of the Registrable Securities being offered
pursuant to a Registration Statement select underwriters for the offering, the
Company shall enter into and perform its obligations under an underwriting
agreement, in usual and customary form, including by providing customary legal
opinions, comfort letters and indemnification and contribution obligations.
(m) Comply in all material respects with all applicable rules and regulations of
the Commission and make generally available to its stockholders a consolidated
earnings statement (which need not be audited) for the 12 months beginning after
the effective date of a Registration Statement that satisfies the requirements
of an earnings statement under Section 11(a) of the Securities Act as soon as
reasonably practicable after the end of such period.
(n) Enter into such customary agreements (including, if requested, an
underwriting agreement in customary form) and take all such other customary
actions, if any, as Holders holding a majority of the Registrable Securities
being sold or the managing underwriters (if any) shall reasonably request in
order to facilitate any disposition of Registrable Securities pursuant to such
Registration Statement. If requested by Holders holding a majority of the
Registrable Securities being sold, their counsel or the managing underwriters
(if any) in connection with such Registration Statement, use its reasonable best
efforts to cause (i) its counsel to deliver an opinion relating to the Shelf
Registration Statement and Registrable Securities, as applicable, in customary
form, (ii) its officers to execute and deliver all customary documents and
certificates requested by Holders holding a majority of the Registrable
Securities being sold, their counsel of the managing underwriters (if any) and
(iii) its independent public accountants to provide a comfort letter or letters
in customary form, subject to receipt of appropriate documentation as
contemplated, and only if permitted, by Statement of Auditing Standards No. 72
or any successor accounting standard.
(o) Make reasonably available for inspection during normal business hours at the
offices where normally kept by a representative of, and counsel acting for,
Holders holding a majority of the Registrable Securities being sold and any
underwriter participating in any disposition of Registrable Securities pursuant
to such Registration Statement, all relevant financial and other records and
pertinent corporate documents and properties of the Company and use its
reasonable best efforts to have its officers, directors, employees, accountants
and counsel supply all relevant information reasonably requested by such
representative, such counsel or any such underwriter in connection with such
Registration Statement, in either case to the extent reasonably requested by
such representative, such counsel or underwriter for the purpose of conducting
customary due diligence with respect to the Company.

 

9



--------------------------------------------------------------------------------



 



(p) If any broker-dealer registered under the Exchange Act shall underwrite any
transfer of Registrable Securities or participate as a member of an underwriting
syndicate or selling group or “assist in the distribution” (within the meaning
of the Rules of Conduct (the “Rules of Conduct”) of the Financial Industry
Regulatory Authority (“FINRA”)), whether as a holder of such Registrable
Securities or as an underwriter, a placement or sales agent or a broker or
dealer in respect thereof, or otherwise, assist such broker-dealer in complying
with the requirements of such Rules of Conduct by (if such Rules of Conduct
shall so require) engaging a “qualified independent underwriter” (as defined in
such Rules of Conduct) to participate in the preparation of the registration
statement relating to such Registrable Securities.
(q) Use its reasonable best efforts to make available executive officers of the
Company to participate with the Holders and any underwriters in any “road shows”
or other selling efforts that may be reasonably requested by the Holders in
connection with the methods of distribution for the Registrable Securities.
7. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company.
The fees and expenses referred to in the foregoing sentence shall include
(a) all registration and filing fees (including fees and expenses (i) with
respect to filings required to be made with any Trading Market, (ii) in
compliance with applicable state securities or Blue Sky Laws (including fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the Laws of
such jurisdictions as requested by the Holders) and (iii) FINRA fees and
expenses), (b) all expenses relating to the preparation, printing, distribution
and reproduction of each registration statement required to be filed hereunder,
each prospectus included therein or prepared for distribution pursuant hereto,
each amendment or supplement to the foregoing, the certificates representing the
Registrable Securities and all other documents relating thereto, (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel and
independent registered public accounting firm for the Company (including the
expenses of any opinions or “cold comfort” letters required by or incident to
such performance and compliance), (e) the reasonable fees and disbursement of
one counsel for the Holders; (f) reasonable fees, disbursements and expenses of
any “qualified independent underwriter” engaged pursuant to Section 6(p); and
(g) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement. The
Company shall not be required to pay stock transfer taxes or underwriters’
discounts or commissions related to Registrable Securities. The obligation of
the Company to bear the fees and expenses described in clauses (b), (d) and (e)
(in the case of (d) and (e), with respect to counsel only) of this Section 7
shall apply whether or not any Registrable Securities are sold pursuant to a
Registration Statement; provided, however, that the fees and expenses described
in this Section 7 for any supplements or amendments to a Registration Statement
or Prospectus solely resulting from a misstatement furnished in writing to the
Company for inclusion therein by or on behalf of a Holder shall be borne by such
Holder.

 

10



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the provisions of this Section 7 shall be deemed
amended to the extent necessary to cause these provisions to comply with “blue
sky” laws of each state or the securities laws of any jurisdiction in the United
States and its territories in which the offering is made.
8. Indemnification.
(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, partners, members, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees of each of them, each Person who controls any such Holder (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable Law,
from and against any and all Losses, as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
upon information regarding such Holder furnished in writing to the Company by or
on behalf of such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved in writing
by such Holder expressly for use in a Registration Statement, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto or (ii) in the
case of an occurrence of an event of the type specified in
Section 6(c)(v)-(vii), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and before the receipt by such Holder of the
Advice contemplated in Section 10(f). The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.
(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable Law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review), arising solely out of any untrue statement of a material
fact contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
any omission of a material fact required to be stated therein or necessary to
make the statements therein not misleading to the extent, but only to the

 

11



--------------------------------------------------------------------------------



 



extent, that such untrue statement or omission is contained in any information
so furnished in writing by or on behalf of such Holder to the Company
specifically for inclusion in such Registration Statement or such Prospectus. In
no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.
(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the engagement of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have materially adversely prejudiced the Indemnifying
Party.
An Indemnified Party shall have the right to engage separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (ii) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding; (iii) the Indemnifying Party shall have failed
promptly to engage counsel reasonably satisfactory to such Indemnified Party in
any such Proceeding (in each case, only with respect to such Indemnified Party);
or (iv) the named parties to any such Proceeding (including any impleaded
parties) include both such Indemnified Party and the Indemnifying Party or any
of its Affiliates, and such Indemnified Party shall have been advised by counsel
that a conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party or such Affiliates
(in which case, under any of clauses (i) through (iv), such counsel shall be at
the expense of the Indemnifying Party). The Indemnifying Party shall not be
liable for any settlement of any Proceeding effected without its written
consent, which consent shall not be unreasonably withheld. No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such Proceeding.
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within 10 Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder.

 

12



--------------------------------------------------------------------------------



 



(d) Contribution. If a claim for indemnification under Section 8(a) or 8(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 8(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount such Holder
would otherwise have been required to pay under Section 8(b) had indemnification
been available. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
The indemnity and contribution agreements contained in this Section are in
addition to any liability which any party may have to any other party.
9. Current Public Information. At all times the Company will file all reports
required to be filed by it under the Securities Act and the Exchange Act, and
will take such further action as any Holder of Registrable Securities may
reasonably request, all to the extent required to enable such Holders to sell
Registrable Securities pursuant to Rule 144.
10. Miscellaneous.
(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by Law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at Law would be adequate.

 

13



--------------------------------------------------------------------------------



 



(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
a majority of the then outstanding Registrable Securities. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of certain Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by the Holders of at least a majority of the Registrable Securities to which
such waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.
(c) No Other Registration Rights Agreements. Except for the CBS Registration
Rights Agreement and any registration rights on Form S-8 in favor of Thomas F.X.
Beusse related to the options granted by the Company to Mr. Beusse under the
Stand-Alone Stock Option Agreement, dated as of January 8, 2008, between the
Company and Mr. Beusse, neither the Company nor any Subsidiary has previously
entered into any contract granting any registration rights with respect to any
of its securities to any Person that have not been satisfied in full.
(d) No Piggyback on Registrations. Except as and to the extent specified in
Schedule 3.1(g) to the Purchase Agreement, neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto) may
include securities of the Company in a Registration Statement other than the
Registrable Securities, and the Company shall not after the date hereof enter
into any contract providing any such right to any of its security holders.
(e) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.
(f) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Sections 6(c)(iv) through
6(c)(vii), such Holder will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until such Holder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement contemplated by Section 6(j), or until it is advised in writing (the
"Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.
(g) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section before 5:30 p.m. (New York City time) on a Trading
Day, (ii) the Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section later than 5:30 p.m. (New York City time) on any date and earlier
than 11:59 p.m. (New York City time) on such date, (iii) the Trading Day
following the date of sending, if sent by nationally recognized overnight
courier service, specifying next business day delivery or (iv) upon actual
receipt by the party to whom such notice is required to be given if delivered by
hand. The address and facsimile numbers for such notices and communications
shall be as set forth in the Purchase Agreement.

 

14



--------------------------------------------------------------------------------



 



(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of the majority of
the Holders. Each Holder may assign its rights and obligations hereunder in the
manner and to the extent permitted under the Purchase Agreement; provided that
the assignee of such Holders acquires at least 2,000,000 shares of the Common
Stock constituting Registrable Securities held by the transferring Holder, and,
provided further, that the Company is given written notice by the transferor of
such transfer, stating the name and address of said transferee or assignee and
identifying the securities with respect to which such registration rights are
being assigned. References to a Person are also to its permitted successors and
assigns.
(i) Construction. The headings herein are for convenience of reference only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
Any contract, statute or rule defined or referred to herein means such contract,
statute or rule as from time to time amended, modified or supplemented,
including (in the case of contracts) by waiver or consent and (in the case of
statutes or rules) by succession of comparable successor statutes or rules and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns.
(j) Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. If any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature page were an original
thereof.

 

15



--------------------------------------------------------------------------------



 



(k) Governing Law; Venue; Waiver Of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
(whether brought against a party hereto or its respective affiliates, directors,
officers, stockholders, employees or agents) shall be commenced exclusively in
the state and U.S. federal courts sitting in the City of New York, Borough of
Manhattan. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and U.S. federal courts sitting in the City of New
York, Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of this agreement), and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this agreement or any of the transaction documents
or the transactions. If either party shall commence a proceeding to enforce any
provisions of this agreement or any transaction document, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys fees and other reasonable costs and expenses incurred
with the investigation, preparation and prosecution of such proceeding.
(l) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by Law.
(m) Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision that is a reasonable substitute therefor and
effects the original intent of the parties as closely as possible, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
(n) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Related Person is an intended third party beneficiary
of Section 7 and (in each case) may enforce the provisions of Section 7 directly
against the parties with obligations thereunder.
(o) No Limitation on Convertible Securities. Nothing in this Agreement shall
operate to limit the right of any Holder to request the registration of
Registrable Securities issuable upon conversion, exchange or exercise of
securities held by such Holder notwithstanding the fact that at the time of such
request, such Holder does not hold the Registrable Securities underlying such
securities.

 

16



--------------------------------------------------------------------------------



 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]
 

 

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

            WESTWOOD ONE, INC.
      By:   /s/ David Hillman         Name:   David Hillman        Title:   CAO 
   

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF PURCHASERS TO FOLLOW]
 
[Signature Page to Registration Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



            GORES RADIO HOLDINGS, LLC
      By:   THE GORES GROUP, LLC, its Manager                     By:   /s/ Ian
R. Weingarten         Name:   Ian R. Weingarten        Title:   Managing
Director     

 
[Signature Page to Registration Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



Annex A
Plan of Distribution
The selling stockholders, including their pledgees, donees, transferees,
beneficiaries or other successors in interest, may from time to time offer some
or all of the shares of common stock covered by this prospectus. To the extent
required, this prospectus may be amended and supplemented from time to time to
describe a specific plan of distribution.
The selling stockholders will not pay any of the costs, expenses and fees in
connection with the registration and sale of the shares covered by this
prospectus, but they will pay all discounts, commissions or brokers’ fees or
fees of similar securities industry professionals and transfer taxes, if any,
attributable to sales of the shares. We will not receive any proceeds from the
sale of the shares of our common stock covered hereby.
The selling stockholders may sell the shares of common stock covered by this
prospectus from time to time, and may also decide not to sell all or any of the
shares that they are allowed to sell under this prospectus. The selling
stockholders will act independently of us in making decisions regarding the
timing, manner and size of each sale. The selling stockholders may sell shares
at fixed prices, at market prices prevailing at the time of sale, at prices
related to such prevailing market prices, at varying prices determined at the
time of sale, or at privately negotiated prices. Sales may be made by the
selling stockholders in one or more types of transactions, which may include:

  •   purchases by underwriters, dealers and agents who may receive compensation
in the form of underwriting discounts, concessions or commissions from the
selling stockholders and/or the purchasers of the shares for whom they may act
as agent;     •   one or more block transactions, including transactions in
which the broker or dealer so engaged will attempt to sell the shares of common
stock as agent but may position and resell a portion of the block as principal
to facilitate the transaction, or in crosses, in which the same broker acts as
an agent on both sides of the trade;     •   ordinary brokerage transactions or
transactions in which a broker solicits purchases;     •   purchases by a
broker-dealer, as principal, and resale by the broker-dealer for its account;  
  •   the pledge of shares as security for any loan or obligation, including
pledges to brokers or dealers who may from time to time effect distributions of
the shares or other interests in the shares;     •   short sales or transactions
to cover short sales relating to the shares;     •   one or more exchanges or
over the counter market transactions;

 

A-1



--------------------------------------------------------------------------------



 



  •   through distribution by a selling stockholder or its successor in interest
to its members, partners or shareholders;     •   privately negotiated
transactions;     •   the writing of options, whether the options are listed on
an options exchange or otherwise;     •   distributions to creditors and equity
holders of the selling stockholders; and     •   any combination of the
foregoing, or any other available means allowable under applicable law.

A selling stockholder may also resell all or a portion of its securities in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
as amended (the “Securities Act”) provided it meets the criteria and conforms to
the requirements of Rule 144.
The selling stockholders may enter into sale, forward sale and derivative
transactions with third parties, or may sell shares not covered by this
prospectus to third parties in privately negotiated transactions. If the
applicable prospectus supplement indicates, in connection with those sale,
forward sale or derivative transactions, the third parties may sell shares
covered by this prospectus and the applicable prospectus supplement, including
in short sale transactions and by issuing securities that are not covered by
this prospectus but are exchangeable for or represent beneficial interests in
the common stock. The third parties also may use shares received under those
sale, forward sale or derivative arrangements or shares pledged by the selling
stockholder or borrowed from the selling stockholders or others to settle such
third-party sales or to close out any related open borrowings of common stock.
The third parties may deliver this prospectus in connection with any such
transactions. Any third party in such sale transactions will be an underwriter
and will be identified in the applicable prospectus supplement (or a
post-effective amendment to the registration statement of which this prospectus
is a part).
In addition, the selling stockholders may engage in hedging transactions with
broker-dealers in connection with distributions of shares or otherwise. In those
transactions, broker-dealers may engage in short sales of shares in the course
of hedging the positions they assume with selling stockholders. The selling
stockholders may also sell shares short and redeliver shares to close out such
short positions. The selling stockholders may also enter into option or other
transactions with broker-dealers which require the delivery of shares to the
broker-dealer. The broker-dealer may then resell or otherwise transfer such
shares pursuant to this prospectus. The selling stockholders also may loan or
pledge shares, and the borrower or pledgee may sell or otherwise transfer the
shares so loaned or pledged pursuant to this prospectus. Such borrower or
pledgee also may transfer those shares to investors in our securities or the
selling stockholders’ securities or in connection with the offering of other
securities not covered by this prospectus.

 

A-2



--------------------------------------------------------------------------------



 



To the extent necessary, we may amend or supplement this prospectus from time to
time to describe a specific plan of distribution. We will file a supplement to
this prospectus, if required, upon being notified by the selling stockholders
that any material arrangement has been entered into with a broker-dealer for the
sale of shares through a block trade, offering or a purchase by a broker or
dealer. The applicable prospectus supplement will set forth the specific terms
of the offering of securities, including:

  •   the number of shares of common stock offered;     •   the price of such
shares of common stock;     •   the proceeds to the selling stockholders from
the sale of such shares;     •   the names of the underwriters or agents, if
any;     •   any underwriting discounts, agency fees or other compensation to
underwriters or agents; and     •   any discounts or concessions allowed or paid
to dealers.

The selling stockholders may, or may authorize underwriters, dealers and agents
to, solicit offers from specified institutions to purchase shares of common
stock from the selling stockholders at the public offering price listed in the
applicable prospectus supplement. These sales may be made under “delayed
delivery contracts” or other purchase contracts that provide for payment and
delivery on a specified future date. Any contracts like this will be described
in and be subject to the conditions listed in the applicable prospectus
supplement.
Broker-dealers or agents may receive compensation in the form of commissions,
discounts or concessions from the selling stockholders. Broker-dealers or agents
may also receive compensation from the purchasers of shares for whom they act as
agents or to whom they sell as principals, or both. Compensation as to a
particular broker-dealer might be in excess of customary commissions and will be
in amounts to be negotiated in connection with transactions involving shares. In
effecting sales, broker-dealers engaged by the selling stockholders may arrange
for other broker-dealers to participate in the resales.
In connection with sales of our common stock covered hereby, the selling
stockholders and any underwriter, broker-dealer or agent and any other
participating broker-dealer that executes sales for the selling stockholders may
be deemed to be an “underwriter” within the meaning of the Securities Act.
Accordingly, any profits realized by the selling stockholders and any
compensation earned by such underwriter, broker-dealer or agent may be deemed to
be underwriting discounts and commissions. Because the selling stockholders may
be deemed to be “underwriters” under the Securities Act, the selling
stockholders must deliver this prospectus and any prospectus supplement in the
manner required by the Securities Act. This prospectus delivery requirement may
be satisfied through the facilities of the New York Stock Exchange in accordance
with Rule 153 under the Securities Act.
We and the selling stockholders have agreed to indemnify each other against
certain liabilities, including liabilities under the Securities Act. In
addition, we or the selling stockholders may agree to indemnify any
underwriters, broker-dealers and agents against or contribute to any payments
the underwriters, broker-dealers or agents may be required to make with respect
to, civil liabilities, including liabilities under the Securities Act.
Underwriters, broker-dealers and agents and their affiliates are permitted to be
customers of, engage in transactions with, or perform services for us and our
affiliates or the selling stockholders or their affiliates in the ordinary
course of business.

 

A-3



--------------------------------------------------------------------------------



 



The selling stockholders will be subject to applicable provisions of
Regulation M of the Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder, which provisions may limit the timing of purchases
and sales of any of the shares of our common stock by the selling stockholders.
Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of common stock to engage in market-making activities
with respect to the shares of common stock. These restrictions may affect the
marketability of such shares.
In order to comply with applicable securities laws of some states, the shares
may be sold in those jurisdictions only through registered or licensed brokers
or dealers. In addition, in certain states the shares may not be sold unless
they have been registered or qualified for sale in the applicable state or an
exemption from the registration or qualification requirements is available. In
addition, any shares of a selling stockholder covered by this prospectus that
qualify for sale pursuant to Rule 144 under the Securities Act may be sold in
open market transactions under Rule 144 rather than pursuant to this prospectus.
In connection with an offering of common stock under this prospectus, the
underwriters may purchase and sell securities in the open market. These
transactions may include short sales, stabilizing transactions and purchases to
cover positions created by short sales. Short sales involve the sale by the
underwriters of a greater number of securities than they are required to
purchase in an offering. Stabilizing transactions consist of certain bids or
purchases made for the purpose of preventing or retarding a decline in the
market price of the securities while an offering is in progress.
The underwriters also may impose a penalty bid. This occurs when a particular
underwriter repays to the underwriters a portion of the underwriting discount
received by it because the underwriters have repurchased securities sold by or
for the account of that underwriter in stabilizing or short-covering
transactions.
These activities by the underwriters may stabilize, maintain or otherwise affect
the market price of the common stock offered under this prospectus. As a result,
the price of the common stock may be higher than the price that otherwise might
exist in the open market. If these activities are commenced, they may be
discontinued by the underwriters at any time. These transactions may be effected
on the New York Stock Exchange or another securities exchange or automated
quotation system, or in the over-the-counter market or otherwise.

 

A-4